966 F.2d 1444
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Luther Louis CHEEK, Defendant-Appellant.
No. 91-5109.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 1, 1992Decided:  June 12, 1992

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Frank W. Bullock, Jr., District Judge.  (CR-90-251-G)
James W. Swindell, High Point, North Carolina, for Appellant.
Robert H. Edmunds, Jr., United States Attorney, Michael F. Joseph, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
AFFIRMED.
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Luther Louis Cheek pled guilty to bank robbery (18 U.S.C. § 2113(a) (Supp.  II 1990)) and appeals his sentence, contending that the district court erred in failing to award him a reduction in offense level for acceptance of responsibility.  See United States Sentencing Commission, Guidelines Manual § 3E1.1 (Nov. 1990).  We affirm.


2
Although he pled guilty to the charge, Cheek maintained until his sentencing hearing that he did not remember the bank robbery.  He received a mental evaluation at FCI-Butner in which some impairment of memory was noted, but no medical reason for it was identified.  At the sentencing hearing, Cheek said he remembered the robbery slightly, that it was "just something that happened," but that he felt bad about it and was willing to accept responsibility for it.  The district court found that, considering all his statements, he had not demonstrated an acceptance of responsibility.  We review the court's factual determination under the clearly erroneous standard,  United States v. White, 875 F.2d 427, 432 (1989), and find no error.  We therefore affirm the judgment of the district court.


3
Because counsel for Cheek represented in the appellant's brief that this appeal does not present a meritorious issue, we have treated the appeal as brought pursuant to  Anders v. California, 386 U.S. 738 (1967).  Cheek has been notified of his right to file a supplemental brief, but has failed to exercise his right in this regard.  As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all arguable issues presented by this record and conclude that there are no other nonfrivolous grounds for appeal.


4
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. § 3006A), this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.


5
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED